DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/15/2021 . Claims 1-11 are pending.
Claim Objections
The objections to the claims are withdrawn.

Claim Rejections - 35 USC § 101
The 101 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by user8437812 ("Is it possible to add edge resistance to Compiz "Desktop Wall" edge flipping", published 5/17/2014) in view of Roe ("Android Home screen customization in 6 easy steps", published 3/5/2020).

Regarding claim 1, User ‘812 discloses: a virtual desktop controlling method for a computer host (User ‘812 discloses a Compiz “desktop wall” virtual desktop manager app running on Ubuntu , the virtual desktop controlling method comprising steps of:
(A) detecting whether a cursor movement signal is received (p.2: detecting movement of cursor to top or bottom edge, i.e., so as to locate the cursor there, to display general cursor movement, etc.);
(B) detecting whether a desktop switching signal is received (p.2: detecting an additional button, e.g., Button1 or Button3);
(C) judging whether a virtual desktop number in the computer host is equal to 1 (p.2: as the edge switching gesture switches to the corresponding virtual desktop for each top and bottom border, a determination or judgment is made as to the existence of a desktop at that location in order to carry out switching operation, hence, judging for the existence of the one virtual desktop to which the switching occurs);
(D) judging whether a cursor in a display screen is located at a border at one of the sides of a current desktop (p.2: detecting location near one of the border edges);
(E) if a detecting result of (D) indicates that the cursor is located at the border at the one of the sides of the current desktop (p.2), judging whether a virtual desktop corresponding to the border at one of the sides has been created (p.2: as the edge switching gesture switches to the corresponding virtual desktop for each top and bottom border, a determination or judgment is made as to the existence of a desktop at that location in order to carry out switching operation when running the command);
 (G) switching the current desktop of the computer system (p.2-3: execution of command via “xdotool key”, a linux key simulator, cause switching to the appropriate desktop).
User ‘812 does not disclose (F). 
Roe discloses: (F) if a detecting result of the step (E) indicates that the virtual desktop corresponding to the border at the one of the sides has not been created, configuring virtual desktop settings, so that at least one virtual desktop corresponding to the border at the one of the sides is created (Roe p.5-7: creating a new home screen, analogous to a virtual desktop, by performing a edge drag gesture, hence, combination with User ‘812 yielding creation of a new home screen on an edge gesture upon detecting that no home screen is presents).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of user ‘812 by incorporating the home screen addition technique of display of Roe. Both concern the art of virtual workspace GUI’s, and the incorporation would have improved the efficiency and decreased cognitive burden of the GUI by, according to Roe, allowing for an easy way to add home screens so as to solve a problem of users requiring additional space (p.5).

Regarding claim 2, User ‘812 modified by Roe discloses  the method of claim 1, as described above. User ‘812 further discloses: wherein if a detecting result of the step (A) indicates that the cursor movement signal is received, the step (B) is performed, wherein the detecting result of the step (A) indicates that the cursor movement signal is not received, the step (A) is performed again (p.2: as the disclosed method involves detecting both a cursor edge event and a button press, an indication of positive movement cursor movement followed a button press would cause the switching command activation, hence, the performing of (B) after a cursor movement signal; furthermore, as the method waits for user event at any time, a non-cursor movement will cause the method of Compiz to wait for further mouse commands, as claimed);
wherein if a detecting result of the step (B) indicates that the desktop switching signal is received, the step (C) is performed (p.2: as the disclosed method involves sending, via “xdotool” a virtual keypress to Compiz Desktop Wall for moving to an upper or lower virtual desktop, the determination that an edge-press (switching signal) is performed cause a keypress to be sent that causes the Compiz Desktop Wall to determine whether a virtual desktop is located in said direction – see supporting document “Desktop Wall” documenting these keyboard shortcuts), wherein if the detecting result of the step (B) indicates that the desktop switching signal is not received, the step (B) is performed again (p.2: as the computer event of causing desktop switching will fire at an arbitrary time depending on user input, the computer is in an event waiting loop, hence, performing detection for the switching signal again).

Regarding claim 3, User ‘812 modified by Roe discloses  the method of claim 1, as described above. User ‘812 further discloses: wherein if a detecting result of the step (C) indicates that the virtual desktop number in the computer system is equal to 1, the step (G) is performed (p.2: If Compiz Desktop Wall determines one desktop is available to be switched to, a switching operation is performed; see supporting document “Desktop Wall”), wherein if the detecting result of the step (C) indicates that the virtual desktop number in the computer host is not equal to 1, the step (D) is performed (If Compiz desktop determines  that the no desktops are available, e.g., if the user is at a upper or lower desktop of the desktop wall, then no event is triggered and the input event loop is maintained wherein Compiz waits for additional signals, i.e. waiting for whether one of the border events as defined in p.2 is triggered, hence, waiting or determining whether an edge event is fired), wherein if the detecting result of the step (D) indicates that the cursor is not located at the border at one of the sides of the current desktop, the step (A) is performed again (p.2: As the mouse will remain in an active state after a normal button press (e.g. of Button1 or Button3), the computer will continue to monitor for cursor inputs as usual), wherein if the detecting result of the step (E) indicates that the virtual desktop corresponding to the border at one of the sides has been created, the step (G) is performed (p.2: A determination that a desktop is located in the particular direction will cause desktop switching, see “Desktop Wall”).

Claim(s) 4-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over user8437812 ("Is it possible to add edge resistance to Compiz "Desktop Wall" edge flipping", published 5/17/2014) in view of Forster (US 20160357358 A1) in view of Roe ("Android Home screen customization in 6 easy steps", published 3/5/2020).

Regarding claim 4, User ‘812 discloses: a virtual desktop controlling method for a computer host (User ‘812 discloses a Compiz “desktop wall” virtual desktop manager app running on Ubuntu operating system that allows users to click near the edge, either with or without a dragged window, to switch desktops), the virtual desktop controlling method comprising steps of:
(A) detecting whether a cursor movement signal is received (p.2: detecting movement of cursor to top or bottom edge, i.e., so as to locate the cursor there, or the detecting of movement signals in general to relocate cursor image);
(B) detecting whether a desktop switching signal is received (p.2: detecting an additional button, e.g., Button1 or Button3);
 (E*) detecting whether a selecting signal is received (p.2: detecting an additional button, e.g., Button1 or Button3);
 (G) switching a current desktop (p.2-3: execution of command via “xdotool key”, a linux key simulator, cause switching to the appropriate desktop).
User ‘812 does not disclose steps (C), (D*), and (F).
Forster discloses: (C) judging whether a virtual desktop number in the computer host is equal to 0, equal to 1 or larger than 1 (In response to dragging a window towards an edge of the virtual desktop (figs.6A-D, 0255-257) or a cursor movement towards that edge (figs.6P-R), a plurality of thumbnails is shown (fig.6K-M, 0189, hence, determining a number of virtual desktops, such as 0, 1, or larger than 1, to display and arrange the corresponding thumbnails);
(D*) allowing plural thumbnails corresponding to plural virtual desktops to be displayed at a location near a cursor in a display screen (fig.6L, 0189, 0261).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of user ‘812 by incorporating the thumbnail display of Forster. Both concern the art of virtual desktop GUI’s, and the incorporation would have improved the efficiency and decreased cognitive burden of the GUI by, according to Forster, improving interfaces efficiency, (0003-5), such as by allowing graphical representations to alert users as to the contents of each desktop or the arrangement of windows in that desktop (0189).
User ‘812 modified by Forster does not disclose limitation (F). Roe discloses: (F) if a detecting result of the step (C) indicates that the virtual desktop number in the computer host is equal to 0, configuring virtual desktop settings, so that at least one virtual desktop is created  (Roe p.5-7: creating a new home screen, analogous to a virtual desktop, by performing a edge drag gesture, hence, combination with User ‘812 yielding creation of a new home screen on an edge gesture upon detecting that no home screen is presents).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of user ‘812 by incorporating the home screen addition technique of display of Roe. Both concern the art of virtual workspace GUI’s, and the incorporation would have improved the efficiency and decreased cognitive burden of the GUI by, according to Roe, allowing for an easy way to add home screens so as to solve a problem of users requiring additional space (p.5).

Regarding claim 5, User ‘812 modified by Forster modified by Roe discloses  the method of claim 4, as described above. User ‘812 further discloses: wherein if a detecting result of the step (A) indicates that the cursor movement signal is received, the step (B) is performed, wherein the detecting result of the step (A) indicates that the cursor movement signal is not received, the step (A) is performed again (p.2: as the disclosed method involves detecting both a cursor edge event and a button press, an indication of positive movement cursor movement followed a button press would cause the switching command activation, hence, the performing of (B) after a cursor movement signal; furthermore, as the method waits for user event at any time, a non-cursor movement will cause the method of Compiz to wait for further mouse commands, as claimed),
wherein if a detecting result of the step (B) indicates that the desktop switching signal is received, the step (C) is performed (p.2: as the disclosed method involves sending, via “xdotool” a virtual keypress to Compiz Desktop Wall for moving to an upper or lower virtual desktop, the determination that an edge-press (switching signal) is performed cause a keypress to be sent that causes the Compiz Desktop Wall to determine whether a virtual desktop is located in said direction – see supporting document “Desktop Wall” documenting these keyboard shortcuts), wherein if the detecting result of the step (B) indicates that the desktop switching signal is not received, the step (B) is performed again (p.2: as the computer event of causing desktop switching will fire at an arbitrary time depending on user input, the computer is in an event waiting loop, hence, performing detection for the switching signal again).

Regarding claim 7, User ‘812 modified by Forster discloses  the method of claim 4, as described above. User ‘812 further discloses: wherein if a detecting result of the step (E*) indicates that the selecting signal is received, a thumbnail of the plural thumbnails is selected according to the selecting signal and the step (G) is performed to switch the current desktop to the virtual desktop corresponding to the selected thumbnail (0186: activation of the selected desktop in replacement of the current desktop), wherein if the detecting result of the step (E*) indicates that the selecting signal is not received, the step (A) is performed again (As the Compiz / Ubuntu event loop waits for a user input at an arbitrary timing, the non-receiving of the selection commands constitutes non-triggering of the commands and continued monitoring for cursor inputs as normal).
 
Regarding claim 8, User ‘812 discloses: a virtual desktop controlling method for a computer host (User ‘812 discloses a Compiz “desktop wall” virtual desktop manager app running on Ubuntu operating system that allows users to click near the edge, either with or without a dragged window, to switch desktops), the virtual desktop controlling method comprising steps of:
(A) detecting whether a cursor movement signal is received (p.2: detecting movement of cursor to top or bottom edge, i.e., so as to locate the cursor there);
(B) detecting whether a desktop switching signal is received (p.2: detecting an additional button, e.g., Button1 or Button3);
(D) judging whether a cursor in a display screen is located at a border at one of the sides of a current desktop (p.2: detecting location near one of the edges);
 (G) switching the current desktop (p.2-3: execution of command via “xdotool key”, a linux key simulator, cause switching to the appropriate desktop).
User ‘812 does not disclose steps (C), (D*), (E), (E*), (F)above.
Forster discloses: (C) judging whether a virtual desktop number in the computer host is equal to 0, equal to 1 or larger than 1 (In response to dragging a window towards an edge of the virtual desktop (figs.6A-D, 0255-257) or a cursor movement towards that edge (figs.6P-R), a plurality of thumbnails is shown (fig.6K-M, 0189, hence, determining a number of virtual desktops, such as 0, 1, or larger than 1, to display and arrange the corresponding thumbnails);
(D*) allowing plural thumbnails corresponding to plural virtual desktops to be displayed at a location near a cursor in the display screen (fig.6L, 0189, 0261)
(E) if the detecting result of step (D) indicates that the cursor is located at the border at one of the sides of the current desktop, judging whether a virtual desktop corresponding to the border at one of the sides has been created (p.2: as the edge switching gesture switches to the corresponding virtual desktop for each top and bottom border, a determination or judgment is made as to the existence of a desktop at that location in order to carry out switching operation);
(E*) detecting whether a selecting signal is received (fig.6N:618, 620, 636 show selecting signals for selecting either a target desktop or adding a new desktop).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of user ‘812 by incorporating the thumbnail display of Forster. Both concern the art of virtual desktop GUI’s, and the incorporation would have improved the efficiency and decreased cognitive burden of the GUI by, according to Forster, improving interfaces efficiency, (0003-5), such as by allowing graphical representations to alert users as to the contents of each desktop or the arrangement of windows in that desktop (0189).
User ‘812 modified by Forster does not disclose (F). Roe discloses: (F) if a detecting result of the step (C) indicates that the virtual desktop number in the computer host is equal to 0, configuring virtual desktop settings, so that at least one virtual 20desktop is created (Roe p.5-7: creating a new home screen, analogous to a virtual desktop, by performing a edge drag gesture, hence, combination with User ‘812 yielding creation of a new home screen on an edge gesture upon detecting that no home screen is presents), or, if a detecting result of step (E) indicates that the virtual desktop corresponding to the border at the one of the sides has not been created, configuring virtual desktop settings, so that at least one virtual desktop corresponding to the border at one of the sides is created (Roe p.5-7: determining that a side is not currently associated with a home screen).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of user ‘812 modified by Forster by incorporating the home screen addition technique of display of Roe. Both concern the art of virtual workspace GUI’s, and the incorporation would have improved the efficiency and decreased cognitive burden of the GUI by, according to Roe, allowing for an easy way to add home screens so as to solve a problem of users requiring additional space (p.5).

Regarding claim 9, User ‘812 modified by Forster modified by Roe discloses the method of claim 8, as described above. User ‘812 further discloses: wherein if a detecting result of the step (A) indicates that the cursor movement signal is received, the step (B) is performed, wherein the detecting result of the step (A) indicates that the cursor movement signal is not received, the step (A) is performed again (p.2: as the disclosed method involves detecting both a cursor edge event and a button press, an indication of positive movement cursor movement followed a button press would cause the switching command activation, hence, the performing of (B) after a cursor movement signal; furthermore, as the method waits for user event at any time, a non-cursor movement will cause the method of Compiz to wait for further mouse commands, as claimed),
wherein if a detecting result of the step (B) indicates that the desktop switching signal is received, the step (C) is performed (p.2: as the disclosed method involves sending, via “xdotool” a virtual keypress to Compiz Desktop Wall for moving to an upper or lower virtual desktop, the determination that an edge-press (switching signal) is performed cause a keypress to be sent that causes the Compiz Desktop Wall to determine whether a virtual desktop is located in said direction – see supporting document “Desktop Wall” documenting these keyboard shortcuts), wherein if the detecting result of the step (B) indicates that the desktop switching signal is not received, the step (B) is performed again (p.2: as the computer event of causing desktop switching will fire at an arbitrary time depending on user input, the computer is in an event waiting loop, hence, performing detection for the switching signal again).

Regarding claim 10, User ‘812 modified by Forster discloses  the method of claim 8, as described above. User ‘812 and Forster further discloses: wherein if the detecting result of the step (C) indicates that the virtual desktop number in the computer host is equal to 1, the step (G) is performed (If Compiz Desktop Wall determines one desktop is available to be switched to, a switching operation is performed; see supporting document “Desktop Wall”),
wherein if the detecting result of the step (C) indicates that the virtual desktop number in the computer system is larger than 1, the step (D) is performed (Forster fig.6P-R: a plurality of thumbnails is shown, hence, a determination is made of a number of virtual desktops so as to display thumbnails; the method enters an input loop wherein the method awaits for further actions, i.e., actions at the edge of the screen), wherein if a detecting result of the step (D) indicates that the cursor is located at the border of the current desktop, the step (E) is performed (User ‘812 p.2: as the disclosed method involves sending, via “xdotool” a virtual keypress to Compiz Desktop Wall for moving to an upper or lower virtual desktop, the determination that an edge-press is performed cause a keypress to be sent that causes the Compiz Desktop Wall to determine whether a virtual desktop is located in said direction – see supporting document “Desktop Wall” documenting these keyboard shortcuts), wherein if the detecting result of the step (D) indicates that the cursor is not located at the border of one of the sides the current desktop, the step (D*) is performed (Forster fig.6L: in response to cursor breaching threshold fig.6A:610-B, hence, not located at the border, a preview is shown as shown in fig.6L).

Regarding claim 11, User ‘812 discloses  the method of claim 8, as described above. User ‘812 further discloses: wherein if the detecting result of the step (E) indicates that the virtual desktop corresponding to the border at one of the sides has been created, the step (G) is performed (p.2: A determination that a desktop is located in the particular direction will cause desktop switching, see “Desktop Wall”),
wherein if a detecting result of the step (E*) indicates that the selecting signal is received, a thumbnail of the plural thumbnails is selected 21according to the selecting signal and the step (G) is performed to switch the current desktop to the virtual desktop corresponding to the selected thumbnail (0186: activation of the selected desktop in replacement of the current desktop), wherein if the detecting result of the step (E*) indicates that the selecting signal is not received, the step (A) is performed again (As the Compiz / Ubuntu event loop waits for a user input at an arbitrary timing, the non-receiving of the selection commands constitutes non-triggering of the commands and continued monitoring for cursor inputs as normal). 

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over user8437812 ("Is it possible to add edge resistance to Compiz "Desktop Wall" edge flipping", published 5/17/2014) in view of Forster (US 20160357358 A1) in view of Roe ("Android Home screen customization in 6 easy steps"), as applied in claim 4 above, in view of Pu (US 20050275632 A1).

Regarding claim 6, User ‘812 modified by Forster modified by Roe discloses the method of claim 4, as described above. User ‘812 further discloses: wherein if the detecting result of the step (C) indicates that the virtual desktop number in the computer host is equal to 1, the step (G) is performed (If Compiz Desktop Wall determines one desktop is available to be switched to, a switching operation is performed; see supporting document “Desktop Wall”).
User ‘812 modified by Forster modified by Roe does not expressly disclose: wherein if the detecting result of the step (C) indicates that the virtual desktop number in the computer system is larger than 1, the step (D*) is performed, that is, wherein in, in response to a determining step as to the number of options, either an automatic action is performed or choices presented to the user. However, Pu discloses: wherein if the detecting result of the step (C) indicates that the choice number in the computer system is larger than 1, the a selection step is performed (0059: presenting choices when a plurality of choices is available; otherwise, automatically performing action).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of user ‘812 modified by Forster by incorporating selection automation technique of Pu. Both concern the art of GUI’s and are directed to the problem of presenting graphical choices to the user via a GUI, and the incorporation would have improved the efficiency and decreased cognitive burden of the GUI by automating choices when only one is available.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding claim 1, User ‘812 does not disclose step (F).
Applicant’s argument is moot in view of new art applied, as described above. See (II) response to claim 3 below.
II. Claim 3 recites the feature wherein the cursor located at the border and there is no virtual desktop corresponding thereto a virtual desktop corresponding thereto is created. However, Roe is directed to home screens.
Examiner respectfully disagrees. Many different terminologies may be used in the art to refer to the notion of additional desktops or hidden desktops (virtual, i.e., larger than the physical space of the screen). The home screens of Roe is analogous to the claimed virtual desktops.
III. In addition, the combination of User ‘812 with Roe only suggests that “hold and drag the icon with the cursor” to the “specific edge” to create a new desktop, and fails to reasonably render steps (E) and (F), i.e., the step of judging whether a virtual desktop has been created and when the cursor is located at of the border at one of the sides  and detecting the result of the step € indicates that the virtual desktop corresponding to the border has not been created.
Examiner respectfully disagrees. User ‘812 discloses a Compiz system that, when there is a desktop present, to switch to the desktop. When there isn’t a desktop present, Compiz would not switch, nor would it create a new desktop. See included NPL Compiz describing navigation of the Desktop, i.e., with the wrap feature disabled. Roe discloses that, in the case of there not being a desktop, one is created. Hence, the combination would, alternatively, either switch to a desktop if one is present (User ‘812, the generic function of Compiz) or, if not, the combination with Roe would create a new desktop.
If, as Applicant suggests, such a decision or determining step were not be performed, the user would simply always add a new desktop, being unable to access the already created desktops, hence rendering the technique inoperable. One of ordinary skill in the art would immediately see that such a combination would require a decision branch, as claimed. 
IV. Regarding claims 8-11, similar to the reasons above [in III], Roe does not disclose the branching step of claim (C).
Examiner respectfully disagrees for the reasons give above.
V. Furthermore, User ‘812, Forster, and Roe only suggest the holding and dragging the icon with the cursor to the specific edge to create a new desktop, and fails to reasonably render steps (C), (E), (F), i.e., when the virtual desktop number is 0, a virtual desktop is created, when the cursor is located at the border at one of the sides and there is no virtual desktop corresponding there to, a virtual desktop is created.
Examiner respectfully disagrees for the reasons given in III, i.e., that the combination by one or ordinary skill in the art would necessarily include the claimed branching step.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 20150212691 A1) discloses the use of thumbnail selection to switch desktops.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner Art Unit 2143